IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00222-CR

DEMETRIUS RASHAD GREER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-874-C1


                          MEMORANDUM OPINION


      Demetrius Greer attempts to appeal his conviction for assault family violence. The

certificate of right to appeal indicates that this is a plea bargain case and that Greer

waived his right to appeal. TEX. R. APP. P. 25.2(d). Accordingly, the appeal is dismissed.

      Notwithstanding that we are dismissing this appeal, Greer may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information
or documents. See TEX. R. APP. P. 49.1. Moreover, if Greer desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed in the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2 (a).

        For the reasons stated, this appeal is dismissed.




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 18, 2018
Do not publish
[CR25]




Greer v. State                                                                    Page 2